Exhibit 10.23.2


EXECUTION

GUARANTY
GUARANTY, dated as of February 23, 2016 (as amended, supplemented, or otherwise
modified from time to time, this “Guaranty”), made by Walter Investment
Management Corp., a Maryland corporation (the “Guarantor”), in favor of Credit
Suisse First Boston Mortgage Capital, LLC (the “Buyer”).
RECITALS
Pursuant to the Master Repurchase Agreement, dated as of February 23, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), among Reverse Mortgage Solutions, Inc. (the “Seller”), RMS REO CS,
LLC (the “REO Subsidiary”), Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not in its individual capacity, but solely as trustee for RMS
CS Repo Trust 2016 (the “Transaction Subsidiary” and together with Seller and
REO Subsidiary, each a “Seller Party” and collectively, the “Seller Parties”)
and the Buyer, the Buyer has agreed from time to time to enter into transactions
in which the Seller agrees to transfer to Buyer Purchased Assets against the
transfer of funds by Buyer, with a simultaneous agreement by Buyer to transfer
to Seller such Purchased Assets at a date certain or on demand, against the
transfer of funds by Seller. Each such transaction shall be referred to herein
as a “Transaction”. It is a condition precedent to the obligation of the Buyer
to enter into Transactions under the Repurchase Agreement that the Guarantor
shall have executed and delivered this Guaranty to the Buyer.
NOW, THEREFORE, in consideration of the foregoing premises, to induce the Buyer
to enter into the Repurchase Agreement and to enter into Transactions
thereunder, the Guarantor hereby agrees with the Buyer, as follows:
1.Defined Terms.
(a)    Unless otherwise defined herein, terms which are defined in the
Repurchase Agreement and used herein are so used as so defined.
(b)    For purposes of this Guaranty, “Obligations” shall mean all obligations
and liabilities of the Seller Parties to the Buyer, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, or out of or in connection with the Repurchase
Agreement and any other Program Agreements and any other document made,
delivered or given in connection therewith or herewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees and disbursements of counsel
to the Buyer that are required to be paid by a party to the Transaction pursuant
to the terms of the Program Agreements and costs of enforcement of this
Guaranty) or otherwise.




--------------------------------------------------------------------------------



2.    Guaranty.
(a)    The Guarantor hereby unconditionally and irrevocably guarantees to the
Buyer the prompt and complete payment and performance by the Seller Parties when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.
(b)    The Guarantor further agrees to pay any and all expenses (including,
without limitation, all fees and disbursements of counsel) which may be paid or
incurred by the Buyer in enforcing, or obtaining advice of counsel in respect
of, any rights with respect to, or collecting, any or all of the Obligations
and/or enforcing any rights with respect to, or collecting against, the
Guarantor under this Guaranty. This Guaranty shall remain in full force and
effect until the later of (i) the termination of the Repurchase Agreement or
(ii) the Obligations are paid in full, notwithstanding that from time to time
prior thereto the Seller Parties may be free from any Obligations.
(c)    No payment or payments made by the Seller Parties or any other Person or
received or collected by the Buyer from the Seller Parties or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of the Guarantor hereunder which shall, notwithstanding any such
payment or payments, remain liable for the amount of the Obligations until the
Obligations are paid in full.
(d)     Guarantor agrees that whenever, at any time, or from time to time, the
Guarantor shall make any payment to the Buyer on account of the Guarantor’s
liability hereunder, the Guarantor will notify the Buyer in writing that such
payment is made under this Guaranty for such purpose.
3.    Right of Set-off. The Buyer is hereby irrevocably authorized at any time
and from time to time without notice to the Guarantor, any such notice being
hereby waived by the Guarantor, to set off and appropriate and apply any and all
monies and other property of the Guarantor, deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Buyer or any affiliate thereof to or for the credit or the account
of the Guarantor, or any part thereof in such amounts as the Buyer may elect, on
account of the Obligations and liabilities of the Guarantor hereunder and claims
of every nature and description of the Buyer against the Guarantor, in any
currency, whether arising hereunder, under the Repurchase Agreement or
otherwise, as the Buyer may elect, whether or not the Buyer has made any demand
for payment and although such Obligations and liabilities and claims may be
contingent or unmatured. The Buyer shall notify the Guarantor promptly of any
such set-off and the application made by the Buyer, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the Buyer under this paragraph are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Buyer may have.
4.    Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the Buyer,
the Guarantor shall

- 2 -



--------------------------------------------------------------------------------



not be entitled to be subrogated to any of the rights of the Buyer against the
Seller Parties or any other guarantor or any collateral security or guarantee or
right of offset held by the Buyer for the payment of the Obligations, nor shall
the Guarantor seek or be entitled to seek any contribution or reimbursement from
the Seller Parties or any other guarantor in respect of payments made by the
Guarantor hereunder, until all amounts owing to the Buyer by the Seller Parties
on account of the Obligations are paid in full and the Repurchase Agreement is
terminated. If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amounts shall be held by the Guarantor in trust for the
Buyer, segregated from other funds of the Guarantor, and shall, forthwith upon
receipt by the Guarantor, be turned over to the Buyer in the exact form received
by the Guarantor (duly indorsed by the Guarantor to the Buyer, if required), to
be applied against the Obligations, whether matured or unmatured, in such order
as the Buyer may determine.
5.    Amendments, etc. with Respect to the Obligations. Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantor, and without notice to or further assent by the Guarantor,
any demand for payment of any of the Obligations made by the Buyer may be
rescinded by the Buyer, and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Buyer, and the Repurchase Agreement, and the other Program Agreements and
any other document in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Buyer may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by the Buyer for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. The Buyer shall have no obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Obligations or for this Guaranty or any property subject
thereto. When making any demand hereunder against the Guarantor, the Buyer may,
but shall be under no obligation to, make a similar demand on the Seller Parties
or any other guarantor, and any failure by the Buyer to make any such demand or
to collect any payments from the Seller Parties or any such other guarantor or
any release of the Seller Parties or such other guarantor shall not relieve the
Guarantor of its obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
the Buyer against the Guarantor. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.
6.    Guaranty Absolute and Unconditional.
(a)    Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Obligations and notice of or proof of reliance by the
Buyer upon this Guaranty or acceptance of this Guaranty; the Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived in reliance upon this
Guaranty; and all dealings between the Seller Parties or the Guarantor, on the
one hand, and the Buyer, on the other, shall likewise be conclusively presumed
to have been had or consummated in reliance upon this Guaranty. Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Seller Parties or the

- 3 -



--------------------------------------------------------------------------------



Guarantor with respect to the Obligations. This Guaranty shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(i) the validity or enforceability of the Repurchase Agreement, the other
Program Agreements, any of the Obligations or any collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by the Buyer, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Seller Parties against the Buyer, or (iii) any other
circumstance whatsoever (with or without notice to or knowledge of the Seller
Parties or the Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Seller Parties for the
Obligations, or of the Guarantor under this Guaranty, in bankruptcy or in any
other instance. When pursuing its rights and remedies hereunder against the
Guarantor, the Buyer may, but shall be under no obligation, to pursue such
rights and remedies that they may have against the Seller Parties or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Buyer to pursue
such other rights or remedies or to collect any payments from the Seller Parties
or any such other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the Seller
Parties or any such other Person or any such collateral security, guarantee or
right of offset, shall not relieve the Guarantor of any liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Buyer against the Guarantor. This Guaranty
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantor and their successors and assigns
thereof, and shall inure to the benefit of the Buyer, and successors, indorsees,
transferees and assigns, until all the Obligations and the obligations of the
Guarantor under this Guaranty shall have been satisfied by payment in full,
notwithstanding that from time to time during the term of the Repurchase
Agreement the Seller Parties may be free from any Obligations.
(b)    Without limiting the generality of the foregoing, Guarantor hereby
agrees, acknowledges, and represents and warrants to the Buyer as follows:
(i)    Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against the Buyer any claim or defense based upon, an election
of remedies by the Buyer which in any manner impairs, affects, reduces,
releases, destroys and/or extinguishes Guarantor’s subrogation rights, rights to
proceed against the Seller Parties or any other guarantor for reimbursement or
contribution, and/or any other rights of the Guarantor to proceed against the
Seller Parties, against any other guarantor, or against any other person or
security.
(ii)    Guarantor is presently informed of the financial condition of the Seller
Parties and of all other circumstances which diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Obligations. The Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed of the Seller Parties’ financial condition, the status of other
guarantors, if any, of all other circumstances which bear upon the risk of
nonpayment and that it will continue to rely upon sources other than the Buyer
for such information and will not rely upon the Buyer for any such information.
Absent a written request for such information by the Guarantor to the Buyer,
Guarantor hereby waives its right, if any, to require the Buyer to disclose to
Guarantor any

- 4 -



--------------------------------------------------------------------------------



information which the Buyer may now or hereafter acquire concerning such
condition or circumstances including, but not limited to, the release of or
revocation by any other guarantor.
(iii)    Guarantor has independently reviewed the Repurchase Agreement and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guaranty to the
Buyer, Guarantor is not in any manner relying upon the validity, and/or
enforceability, and/or attachment, and/or perfection of any Liens or security
interests of any kind or nature granted by the Seller Parties or any other
guarantor to the Buyer, now or at any time and from time to time in the future.
7.    Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Seller Parties or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
the Seller Parties or any substantial part of its property, or otherwise, all as
though such payments had not been made.
8.    Payments. Guarantor hereby agrees that the Obligations will be paid to the
Buyer without set-off or counterclaim in U.S. Dollars.
9.    Representations and Warranties. Guarantor makes and represents to Buyer as
of the date hereof and as of each Purchase Date for any Transaction under the
Repurchase Agreement the following representations and warranties:
(a)    The Guarantor (i) is a duly organized and validly existing corporation in
good standing under the laws of the State of Maryland, (ii) has the corporate
power and authority to own its property and assets and to transact the business
in which it is engaged and presently proposes to engage and (iii) is duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualifications, unless such failure is not
reasonably likely (either individually or in the aggregate) to cause a Material
Adverse Effect.
(b)    The execution, delivery and performance of this Guaranty (i) have been
duly authorized by all necessary limited liability company action on the part of
Guarantor, (ii) will not violate any provision of applicable law, statue, rule
or regulation or any order, writ, injunction or decree of any court or
Governmental Authority applicable to Guarantor, (iii) will not violate any
provision of the organizational documents of Guarantor, (iv) will not violate or
result in a default under any provision of any indenture, material agreement,
bond, note or other similar material instrument to which Guarantor is a party or
by which Guarantor or any of its properties or assets are bound, and (v) will
not result in the creation or imposition of any lien, charge or encumbrance of
any nature whatsoever upon any properties or assets of Guarantor.

- 5 -



--------------------------------------------------------------------------------



(c)    This Guaranty when executed will constitute the legal, valid and binding
obligation of Guarantor, enforceable in accordance with its terms, subject (i)
as to the enforcement of remedies, to applicable bankruptcy, insolvency and
similar laws affecting creditors' rights generally and (ii) to general
principles of equity.
(d)    Guarantor will realize a direct economic benefit as a result of the
amounts paid by Buyer to Seller Parties pursuant to the Repurchase Agreement.
10.    Reserved.
11.    Negative Covenants. Guarantor covenants and agrees with Buyer that,
during the term of the Repurchase Agreement it will make those covenants and
agreements with Buyer as set forth in Sections 6.03, 6.08 and 6.09 of the Credit
Agreement. When making those covenants and agreements set forth in the Credit
Agreement with the Buyer under this Guaranty, the defined terms used therein
unless modified hereunder shall have the meanings set forth in the Credit
Agreement and section references and references to schedules and exhibits shall
refer to those sections, schedules and exhibits in the Credit Agreement. To the
extent provisions of the Credit Agreement are incorporated by reference and such
provisions use other defined terms set forth in the Credit Agreement, such
defined terms are hereby incorporated by reference as well. Notwithstanding that
the Credit Agreement may be terminated, the provisions incorporated by reference
into this Guaranty shall survive and continue to bind the Guarantor hereunder.
Notwithstanding the foregoing, the following defined terms used in Article 6 of
the Credit Agreement and sections in Article 6 of the Credit Agreement shall
have the following meanings and/or usages and are hereby amended as follows
under the Program Agreements:
•
“Borrower” shall mean “Guarantor”.

•
The reference to the term “Closing Date” in the definition of Unrestricted
Subsidiary (as used in Article 6) shall mean the “Closing Date” as defined in
the Credit Agreement.

•
The use of the terms “Default” and “Event of Default” in Section 6.03 of the
Credit Agreement as incorporated herein by reference shall mean a Default or
Event of Default under the Credit Agreement and a Default or Event of Default
solely related to Section 15(o) of the Repurchase Agreement.

•
All references to restrictions on dividends imposed on any Person other than the
Guarantor shall be deemed deleted.

12.    Credit Agreement. Guarantor shall promptly provide to Buyer all
amendments, waivers, modifications and supplements to the Credit Agreement.
13.    Event of Default. If an Event of Default under the Repurchase Agreement
shall have occurred and be continuing, the Guarantor agrees that, as between the
Guarantor and Buyer, the Obligations may be declared to be due for purposes of
this Guaranty notwithstanding any stay, injunction or other prohibition which
may prevent, delay or vitiate any such declaration as against

- 6 -



--------------------------------------------------------------------------------



a Seller Party and that, in the event of any such declaration (or attempted
declaration), such Obligations shall forthwith become due by the Guarantor for
purposes of this Guaranty.
14.    Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
15.    Headings. The paragraph headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
16.    No Waiver; Cumulative Remedies. The Buyer shall not by any act (except by
a written instrument pursuant to paragraph 17 hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Buyer, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Buyer of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Buyer would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.
17.    Waivers and Amendments; Successors and Assigns; Governing Law. None of
the terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Buyer, provided that any provision of this Guaranty may be waived by the
Buyer in a letter or agreement executed by the Buyer or by facsimile or
electronic transmission from the Buyer. This Guaranty shall be binding upon the
successors and assigns of the Guarantor and shall inure to the benefit of the
Buyer and its respective successors and assigns. .
18.    Notices. Any and all notices, statements, demands or other communications
hereunder may be given by a party to the other by mail, email, facsimile,
messenger or otherwise to the address specified below, or so sent to such party
at any other place specified in a notice of change of address hereafter received
by the other. All notices, demands and requests hereunder may be made orally, to
be confirmed promptly in writing, or by other communication as specified in the
preceding sentence. In all cases, to the extent that the related individual set
forth in the respective “Attention” line is no longer employed by the respective
Person, such notice may be given to the attention of a Responsible Officer of
the respective Person or to the attention of such individual or individuals as
subsequently notified in writing by a Responsible Officer of the respective
Person.

- 7 -



--------------------------------------------------------------------------------



If to Guarantor:

Walter Investment Management Corp.
3000 Bayport Drive, Suite 1100
Tampa, Florida 33607
Attention: Stuart D. Boyd, Senior Vice President Administration and Deputy
General Counsel
Phone Number: 813-421-7605
Fax Number: 813-281-5635
E‑mail: sboyd@walterinvestment.com


If to Buyer:
Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue, 4th Floor
Attention: Margaret Dellafera
New York, New York 10010
Phone Number: 212‑325‑6471
Fax Number: 212‑743‑4810
E‑mail: margaret.dellafera@credit‑suisse.com
with a copy to:

Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
One Madison Avenue, 9th Floor
New York, NY 10010
Attention: Legal Department—RMBS Warehouse Lending
Fax Number: (212) 322‑2376
19.    Jurisdiction.
(a)    THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)    GUARANTOR HEREBY WAIVES TRIAL BY JURY. GUARANTOR HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING. GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE
TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF

- 8 -



--------------------------------------------------------------------------------



NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS.
20.    Integration. This Guaranty represents the agreement of the Guarantor with
respect to the subject matter hereof and there are no promises or
representations by the Buyer relative to the subject matter hereof not reflected
herein.
21.    Acknowledgments. Guarantor hereby acknowledges that:
(a)    Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Program Agreements;
(b)    the Buyer does not have any fiduciary relationship to the Guarantor, and
the relationship between the Buyer and the Guarantor is solely that of surety
and creditor; and
(c)    no joint venture exists between the Buyer and the Guarantor or among the
Buyer, the Seller Parties and the Guarantor.
22.    Intent. This Guaranty is intended to constitute a security agreement or
other arrangement or other credit enhancement related to the Repurchase
Agreement and Transactions thereunder as defined under Sections 101(47)(A)(v)
and 741(7)(A)(xi) of the Bankruptcy Code.
[Signature pages follow]




IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.
Walter Investment Management Corp., as Guarantor
By: /s/ Cheryl Collins___________________
Name: Cheryl Collins
Title: SVP & Treasurer

- 9 -

